Citation Nr: 1639680	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right ear hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for bilateral pes planus (claimed as feet problems).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for right ear hearing loss and assigned a noncompensable rating, and declined to reopen the claim for service connection for bilateral pes planus. 

The Veteran previously requested a Board hearing before a Veterans Law Judge via videoconference.  However, in a June 2015 correspondence, the Veteran cancelled his hearing request.  As no additional request for another hearing has been raised by the Veteran or his representative, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016)

In a March 2012 brief to the Board, the appellant's representative raised the issue of whether there was clear and unmistakable error (CUE) in the June 1980 rating decision that denied service connection for bilateral pes planus.  The Board previously referred this issue to the RO for appropriate action in a March 2012 decision/remand, and again in a March 2014 decision and an October 2015 decision/remand.  Review of the record does not demonstrate that a decision has been rendered on this motion by the Agency of Original Jurisdiction (AOJ).  In April 2016, the RO sent the Veteran notice that he would need to submit a completed VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits before the RO could begin processing his "informal claim" asserting clear and unmistakable error in the adjudication of his prior claim for service connection for pes planus.  The Board notes, however, that an allegation of CUE in a prior RO decision is not a claim, but rather is a motion for revision of a prior and final rating decision.  As the RO has not yet appropriately addressed the motion for revision of the RO's June 1980 rating decision denying service connection for bilateral pes planus on the basis of CUE, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

During the pendency of the appeal period, the Veteran has only been granted service connection for the right ear (and not the left), with at worst, a Level VIII hearing impairment of the right ear; the Veteran's decreased hearing acuity has manifested in hearing/communicative difficulties which are not found to be exceptional or unusual manifestations of a unilateral hearing loss disability such as would render the available schedular ratings inadequate.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In the present case, the Veteran is challenging the initial disability rating assigned following a grant of service connection for right ear hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).   

The Board also finds that VA's duty to assist has been satisfied.  Statements from the Veteran, VA and private treatment records, and administrative and medical documents relating to disability determinations by the Social Security Administration (SSA) have been obtained and associated with the file.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim for a compensable initial disability rating for service-connected right ear hearing loss.  Additionally, the Veteran has been offered the opportunity to present testimony before the Board, but has chosen not to do so.
 
VA has additionally provided the Veteran with a number of audiological examinations in connection with the present claim.  Pursuant to the Board's October 2015 remand instructions, an additional audiological examination was provided in January 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the January 2016 examination to be adequate, as the examiner personally interviewed and examined the Veteran, and provided the information necessary to evaluate the Veteran's service-connected right ear hearing loss disability under the applicable rating criteria.  The examiner also recorded the Veteran's reported symptoms regarding functional impairment caused by the hearing loss disability, as required by the holding of the Court in Martinak v. Nicholson.  See 21 Vet. App. 477, 455-56 (2007).  The January 2016 examination report is therefore found substantially comply with the October 2015 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

Additionally, there is no evidence to indicate that there has been a material change in the severity of the Veteran's right ear hearing loss since he was last examined in January 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination or opinion regarding the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The available records and medical evidence have been obtained in order to make an adequate determination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

III.  Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85 (2016).

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2016).  If impaired hearing is service-connected for only one ear, the non-service-connected ear is to be assigned a Roman Numeral designation of I for purposes of utilizing Table VII.  38 C.F.R. § 4.85(f).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

IV.  Background and Analysis

The Veteran contends that he is entitled to a compensable initial disability rating for his service-connected right ear hearing loss disability, given the extent of his diminished right ear hearing acuity.  

The Veteran underwent audiological evaluation at a QTC examination in July 2008.  The Veteran reported having increasing difficulty understanding speech at times and recurrent ringing in the right ear.  Pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
15
30
70
90
85
  69

Speech audiometry revealed speech recognition ability of 88 percent in the right ear using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Because the scores demonstrate an exceptional pattern of hearing impairment, where the threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VIA may be used and designates a Roman Numeral of V, which is then elevated to a VI under 38 C.F.R. § 4.86(b).  Because left ear hearing loss has not been awarded service connection, a Roman Numeral I is designated for that ear.  See 38 C.F.R. § 4.85(f).  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The Veteran underwent audiological evaluation by VA in August 2009 in preparation for issuance of a hearing aid.  The Veteran reported communicative difficulties including in one-on-one conversation, conversation in a group/noisy setting, and understanding TV.  Pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
15
25
80
90
105
  75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral VI under Table VI of 38 C.F.R. § 4.85.  Because the scores demonstrate an exceptional pattern of hearing impairment, where the threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VIA may be used and designates a Roman Numeral of VI, which is then elevated to a VII under 38 C.F.R. § 4.86(b).  As noted above, a Roman Numeral I is designated for the non-service-connected left ear.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

VA provided the Veteran with another QTC audio examination with regard to a separate claim for service connection for disability of the left ear in July 2010.  Audiometric testing of both ears demonstrated pure tone thresholds (air conduction) for the right ear of the following:
 



HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
10
25
80
90
105
  75

The examiner noted that speech audiometry revealed an initial speech recognition score of 84 percent in the right ear using the Maryland CNC speech recognition test, with a score of 96 percent in the right ear with the best performance.  Using the worse of these scores, this correlates to a Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  Because the scores demonstrate an exceptional pattern of hearing impairment, where the threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VIA may be used, which designates a Roman Numeral of VI for these levels, which is then elevated to a VII under 38 C.F.R. § 4.86(b).  As noted above, a Roman Numeral I is designated for the non-service-connected left ear.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The Veteran underwent private audiological testing in March 2015, at which he reported that he had previously tried a hearing aid, but that it had not really helped him much.  Pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
 Average
 1K-4K
RIGHT
20
30
75
95
110+
  78

Speech audiometry revealed speech recognition ability of 64 percent in the right ear, but did not specify whether the Maryland CNC word list was used for such testing.  Assuming without deciding that this in fact was the result of speech discrimination testing using the Maryland CNC word list, these scores correlate to a Roman Numeral VII under Table VI of 38 C.F.R. § 4.85.  Because the scores demonstrate an exceptional pattern of hearing impairment, where the threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VIA may be used and designates a Roman Numeral of VII, which is then elevated to a VIII under 38 C.F.R. § 4.86(b).  Because the higher roman numeral for these findings results from using Table VIA, the fact that it remains unclear whether the private evaluator utilized the Maryland CNC speech discrimination word list does not require remand to seek clarification, as doing so would only serve to delay adjudication without possibility of benefiting the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As noted above, a Roman Numeral I is designated for the non-service-connected left ear.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

Pursuant to the Board's October 2015 remand instructions, the Veteran was provided with an additional VA audiological examination in January 2016.  The Veteran reported that he can hear people "ok" if they speak loudly, but has a hard time if they speak softly.  He also stated that he cannot understand what his wife says to him while he is driving and she is a passenger, because she is sitting on his right side.  The examiner noted that the Veteran had normal hearing in the left ear, and had difficulty understanding people speaking to him when on his right side, especially around background noise or poor acoustic environments.  The examiner further stated that the Veteran would have problems communicating with passengers if he were driving and when talking on the telephone, would need to hold the phone to his left ear in order to understand what is being said to him.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
 1K-4K
RIGHT
20
30
80
95
105+
78

Speech audiometry revealed speech recognition ability of 60 percent in the right ear using the Maryland CNC speech recognition test.  These scores correlate to a Roman Numeral VII under Table VI of 38 C.F.R. § 4.85.  Because the scores demonstrate an exceptional pattern of hearing impairment, where the threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VIA may be used and designates a Roman Numeral of VII, which is then elevated to a VIII under 38 C.F.R. § 4.86(b).  As noted above, a Roman Numeral I is designated for the non-service-connected left ear.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The evidence thus demonstrates that the Veteran's right ear hearing loss does not meet the criteria for a compensable disability rating under Diagnostic Code 6100 at any point during the relevant appeal period, even when considering potential applicability of staged ratings.  Accordingly, an initial compensable disability rating for his service-connected right ear hearing loss may not be awarded on a schedular basis.  

The Board has also considered whether a compensable evaluation may be awarded for service-connected right ear hearing loss on an extra-schedular basis.  The potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence of record does not indicate that the Veteran's decreased right ear hearing acuity would be more-appropriately evaluated under a different diagnostic code.  The Board has further considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not demonstrate such an exceptional disability picture that the available schedular evaluations for right ear hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that hearing and communicative difficulties, particularly when a speaker is on the Veteran's right side, are an expected consequence of significantly decreased hearing acuity of the right ear, and are not so unusual or exceptional for a hearing loss disability of one ear as to render them insufficiently contemplated by the rating criteria.  As such, it cannot be said that the available schedular evaluation for the Veteran's right ear hearing loss is inadequate.  As discussed above, there are higher ratings available under the applicable diagnostic code for diminished hearing acuity of one ear of a greater severity, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ear hearing loss, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that the Veteran has previously been awarded service-connection for bilateral lower extremity varicose veins, hemorrhoids, and tinnitus.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit held that a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence does not demonstrate, and the Veteran has not asserted, that there are additional symptoms or disability associated with his service-connected conditions that have not yet been adequately covered by the rating criteria for each individual condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record, and the unemployability is at least in part due to the disability for which the increased rating is being sought.  Although the Veteran submitted an application for increased compensation based on unemployability in July 2010, he asserted that he was prevented from securing or following any substantially gainful employment due to his varicose veins and secondary conditions.  Records were also obtained from SSA which contained no indication that the Veteran's right ear hearing loss contributes to his claimed unemployability.  Overall, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected right ear hearing loss, either alone or in combination with other service-connected disability, renders him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised in connection with the Veteran's claim for entitlement to an initial compensable rating for service-connected right ear hearing loss. 

In conclusion, the weight of the evidence is against a finding of entitlement to a compensable initial evaluation for right ear hearing loss on a schedular or extraschedular basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

An initial compensable disability rating for service-connected right ear hearing loss is denied.


REMAND

Additional development is found necessary prior to appellate review of the issue of whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral pes planus.

In the October 2015, the Board remanded the issue of whether new and material evidence had been received sufficient to reopen the claim of service connection for bilateral pes planus to attempt to obtain outstanding relevant service treatment records, to adjudicate the inextricably intertwined issue of whether there was CUE in the June 1980 rating decision denying service connection for bilateral pes planus, and to issue a Supplemental Statement of the Case (SSOC).  While service treatment records, including the September 1979 ETS medical examination have been associated with the file, as noted above, the AOJ has not yet taken appropriate action with regard to the motion for reconsideration of the June 1980 denial of service connection for pes planus on the basis of CUE, and an SSOC has not been issued with respect to the issue remanded herein.  

The Board continues to find that the Veteran's claim of whether new and material evidence has been received sufficient to reopen a claim of service connection for bilateral pes planus is inextricably intertwined with his referred motion asserting CUE with the prior June 1980 rating decision that denied service connection for bilateral pes planus.  As the Veteran's assertion of CUE is being referred to the AOJ for appropriate action, a finding of CUE in the June 1980 rating decision could potentially affect the issue of whether new and material evidence has been received sufficient to reopen a claim of service connection for bilateral pes planus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The current appeal must therefore be remanded pending adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180. 

As the Board is remanding this appeal for further development, the AOJ should take action to ensure that updated relevant treatment records are obtained and associated with the file.

Accordingly, the claim is REMANDED for the following action:

1.  Render a decision addressing the motion asserting CUE in the June 1980 rating decision denying service connection for bilateral pes planus, providing the Veteran with all necessary notice of the determination and appellate rights.

2.  Obtain any and all of the Veteran's outstanding VA treatment records from December 2015 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Ask the Veteran to identify and provide a release form for any relevant updated records of private treatment relating to his feet.  The most recent private treatment record appears to be a podiatry note from March 2015.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

4.  Thereafter, conduct any additional development deemed necessary, then review the expanded record and readjudicate the Veteran's claim to reopen the issue of entitlement to service connection for pes planus on the basis of receipt of new and material evidence.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


